      Case 1:19-cv-05960-NRB Document 85 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
BARBARA STEWART,

                  Plaintiff,

            - against -
                                                      MEMORANDUM AND ORDER
MICHELE STEWART,                                       19 Civ. 5960 (NRB)

               Defendant.
-------------------------------------X
MICHELE STEWART,

                  Counterclaim Plaintiff,

            - against -

BARBARA STEWART,

               Counterclaim Defendant.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     This order addresses the parties’ joint letter of September

15, 2020, ECF No. 83 (“Letter”), in which the parties set forth

competing lists of search terms to be used in connection with

plaintiff’s additional document reviews and productions (“Search

Terms”).

     Having reviewed the Letter, the Court concludes that the

Search Terms proposed by defendant (the so-called “Additional

Terms”)    are   both   reasonable   and   not   unduly   burdensome.   The

Additional Terms seek to identify documents that are squarely

relevant to the case, which concerns the ownership of jewelry that


                                     1
         Case 1:19-cv-05960-NRB Document 85 Filed 09/21/20 Page 2 of 2



the parties may reasonably have described by reference to type,

gemstone, or abbreviation. The terms also are designed to capture

documents reflecting communications about insurance, which may

prove essential to identifying the jewelry at issue.

     Accordingly, plaintiff shall run both the terms about which

the parties agree (the “Agreed Upon Terms”) and the Additional

Terms through each of plaintiff’s email accounts, including but

not limited to bstewart2@hotmail.com and KIML100239@gmail.com, and

other hard copy and electronic documents, including text messages,

in plaintiff’s possession, custody, and control. Plaintiff shall

produce the responsive documents resulting from the search within

three weeks.

     Furthermore, the Court rejects the suggestion that defendant

should be asked to pay for plaintiff’s discovery, particularly

where plaintiff initiated this lawsuit, and where the Additional

Terms are in any event eminently reasonable.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 83.

     SO ORDERED.

Dated:       New York, New York
             September 21, 2020

                                          ____________________________
                                          NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      2
